[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. McGinn v. Walker, Slip Opinion No. 2017-Ohio-7714.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-7714
               THE STATE EX REL. MCGINN ET AL. v. WALKER ET AL.
    [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. McGinn v. Walker, Slip Opinion No.
                                     2017-Ohio-7714.]
Mandamus—Writs of mandamus sought to compel boards of elections to certify
         initiative petitions to ballot—Writs denied.
(No. 2017-1164—Submitted September 19, 2017—Decided September 21, 2017.)
                                       IN MANDAMUS.
                                    ________________
         Per Curiam.
         {¶ 1} In this expedited election matter, relators, the members of the Athens
County and Medina County Committees of Petitioners,1 seek writs of mandamus




1
 The “Athens Committee” consists of relators Richard McGinn, John Howell, Saraquoia Bryant,
Sally Jo Wiley, and Margaret Hummon. The “Medina Committee” consists of relators Katharine S.
Jones, Gerald T. Dolcini, Lynn Kemp, Georgia Kimble, and Sharon L. Kiesel.
                                SUPREME COURT OF OHIO




to compel respondents, their respective county boards of elections,2 to certify
initiative petitions to the November ballot. We deny the request for writs.
                                        Background
        {¶ 2} The Athens Committee submitted a petition to the Athens County
Board of Elections proposing the adoption of a county charter. The proposed
charter created an “Executive Council” consisting of seven elected officials.3 The
Executive Council would have the power to propose ordinances and resolutions for
consideration by the county commission, as well as the authority to approve or veto
ordinances approved by the commission.
        {¶ 3} On July 10, 2017, the Athens County Board of Elections voted
unanimously not to certify the petition to the November 2017 general election
ballot. The board of elections conceded that the petition contained sufficient valid
signatures but rejected the petition, stating:


        [W]e find that the petition is not a valid charter. R.C. 302.02
        mandates that an alternative form of county government “shall
        include either an elective county executive or an appointive county
        executive.”


        {¶ 4} Also on July 10, the Medina County Board of Elections voted three
to one not to certify a ballot petition submitted by the Medina Committee. The
Medina County Board of Elections found that the petition contained sufficient valid
signatures, but it concluded that the petition was invalid, stating:



2
  The complaint also names the individual board members as respondents: Helen Walker, Kate
McGuckin, Ken Ryan, and Aundrea Carpenter-Colvin in Athens County, and Pamela B. Miller,
Larry G. Cray, John V. Welker Jr., and Sharon A. Ray, in Medina County.
3
  The county auditor, county treasurer, county engineer, county recorder, county coroner, county
clerk of courts, and county sheriff.




                                               2
                               January Term, 2017




       The proposed county charter does not adequately provide for an
       alternative form of county government, and it contains provisions
       that are outside of the initiative power because they are not within a
       county authority to enact.


       {¶ 5} On August 1, 2017, the two committees filed protests against the
board decisions with the Ohio secretary of state. However, on August 14, 2017,
the secretary of state declined to rule on the protests. The secretary reasoned that
R.C. 307.94 offers two mutually exclusive avenues for challenging a county-board-
of-elections decision: either file a protest or file an action in the common pleas
court. And because (according to the secretary), the common pleas courts in Athens
and Medina County had already affirmed the decisions of their respective boards,
the committees could not pursue a statutory protest.
       {¶ 6} On August 21, 2017, the committees commenced the present action
for writs of mandamus. The parties filed briefs and evidence in accordance with
the calendar for expedited election cases in S.Ct.Prac.R. 12.08. We also received
two amicus briefs in support of the respondent boards of elections, one from the
Affiliated Construction Trades Ohio Foundation, the Ohio Chamber of Commerce,
the National Association of Royalty Owners, and the American Petroleum Institute,
and the other from the Ohio Farm Bureau Federation.
                                    Governing law
       {¶ 7} The Ohio Constitution, Article X, Section 3, authorizes the voters in
a county to frame and adopt or amend a charter. The process begins with the
submission of a petition proposing the form of a county charter to the county board
of elections. R.C. 307.94. The board of elections must immediately “determine
whether the petition and the signatures on the petition meet the requirements of
law.” Id. “If the petition is certified by the board of elections to be valid and to
have sufficient valid signatures,” then the county board of commissioners must, by




                                          3
                              SUPREME COURT OF OHIO




resolution, certify the petition to the board of elections for submission to the
electors at the next general election. Id.
        {¶ 8} Thus, R.C. 307.94 imposes a duty on the county elections boards to
assess the “validity” of petitions. That duty was echoed in R.C. 3501.11(K), which,
prior to April 6 of this year, simply stated that a county board must “[r]eview,
examine, and certify the sufficiency and validity of petitions.” 2013 Am.Sub.S.B.
109.
        {¶ 9} Our prior rulings have explained what a board of elections may and
may not consider when determining whether a petition is “valid” or “invalid.”
Election officials can declare a proposed initiative invalid if the measure fails to
satisfy the statutory or constitutional prerequisites for a ballot measure. See, e.g.,
State ex rel. Walker v. Husted, 144 Ohio St. 3d 361, 2015-Ohio-3749, 43 N.E.3d
419, ¶ 24 (secretary of state had authority to invalidate charter petitions that did not
“set forth the form of government,” as required by Article X, Section 3 of the Ohio
Constitution, “the sine qua non of a valid charter initiative”); State ex rel. Choices
for South-Western City Schools v. Anthony, 108 Ohio St. 3d 1, 2005-Ohio-5362, 840
N.E.2d 582, ¶ 39, 50-55) (board of elections did not abuse its discretion when it
rejected a petition that would repeal a tax levy, because the authorizing statute
provided only for ballot measures to decrease tax levies).
       {¶ 10} “But this authority [of elections boards] to determine whether a
ballot measure falls within the scope of the constitutional power of referendum (or
initiative) does not permit election officials to sit as arbiters of the legality or
constitutionality of a ballot measure’s substantive terms.” (Emphasis sic). Walker
at ¶ 15. In other words, an elections board could not invalidate a proposed measure
that it believed would be unlawful or unconstitutional “in its effects” if approved.
State ex rel. Youngstown v. Mahoning Cty. Bd. of Elections, 144 Ohio St. 3d 239,
2015-Ohio-3761, 41 N.E.3d 1229, ¶ 12.




                                             4
                                January Term, 2017




       {¶ 11} With the enactment of 2016 Sub.H.B. No. 463, effective April 6,
2017 (“H.B. 463”), the General Assembly purported to expand the review authority
of county elections boards, specifically in regard to county-charter petitions.
County elections boards must now


       [e]xamine each initiative petition, or a petition filed under section
       307.94 or 307.95 of the Revised Code, received by the board to
       determine whether the petition falls within the scope of authority to
       enact via initiative and whether the petition satisfies the statutory
       prerequisites to place the issue on the ballot, as described in division
       (M) of section 3501.38 of the Revised Code. The petition shall be
       invalid if any portion of the petition is not within the initiative
       power.


R.C. 3501.11(K)(2). H.B. 463 also added the following provision:


                (1) Upon receiving an initiative petition * * *concerning a
       ballot issue that is to be submitted to the electors of a county * * *,
       the board of elections shall examine the petition to determine:
                ***
                (b) Whether the petition falls within the scope of a county’s
       authority to enact via initiative, including whether the petition
       conforms to the requirements set forth in Section 3 of Article X of
       the Ohio Constitution, including the exercise of only those powers
       that have vested in, and the performance of all duties imposed upon
       counties and county officers by law, and whether the petition
       satisfies the statutory prerequisites to place the issue on the ballot.




                                          5
                             SUPREME COURT OF OHIO




        The finding of the board shall be subject to challenge by a protest
        filed pursuant to division (B) of section 307.95 of the Revised Code.


R.C. 3501.38(M).         The committees have preemptively challenged the
constitutionality of these statutory amendments.
                                   Legal analysis
        {¶ 12} When reviewing a county-board-of-elections decision, the standard
is whether the board engaged in fraud or corruption, abused its discretion, or acted
in clear disregard of applicable legal provisions. State ex rel. Jacquemin v. Union
Cty. Bd. of Elections, 147 Ohio St. 3d 467, 2016-Ohio-5880, 67 N.E.3d 759, ¶ 9.
        {¶ 13} The boards have presented three justifications for their having found
the petitions invalid: (1) the proposed county charters do not adequately provide for
an alternative form of county government, (2) they contain provisions that are
outside the initiative power because they are not within a county’s authority to
enact, and (3) they fail to provide for the exercise of all powers and duties of county
government. We find the third claim to be dispositive.
        {¶ 14} The Ohio Constitution mandates that a charter must “provide for the
exercise of all powers vested in, and the performance of all duties imposed upon
counties and county officers by law.” Ohio Constitution, Article X, Section 3.
Even under pre-H.B. 463 law, a county elections board had authority to determine
whether a proposed charter petition satisfied this constitutional prerequisite. State
ex rel. Coover v. Husted, 148 Ohio St. 3d 332, 2016-Ohio-5794, 70 N.E.2d 587,
¶ 11.
        {¶ 15} Whether a board’s decision is substantively correct is a different
question. Our decisions have established that overly general references to the
powers and duties of county officials will not suffice. Id. at ¶ 16-17. Proposed
charters do not satisfy Article X, Section 3 of the Ohio Constitution if “[o]ne must
look to sources outside the proposed charters to determine the form of government




                                          6
                                 January Term, 2017




they purport to establish.” Walker, 144 Ohio St. 3d 361, 2015-Ohio-3749, 43
N.E.3d 419, ¶ 23.
        {¶ 16} The Athens County charter petition is nearly indistinguishable from
the language we rejected in Walker and Coover. The Athens County charter
provides for the election of eight county officials: auditor, treasurer, prosecuting
attorney, engineer, recorder, coroner, sheriff, and clerk of courts. In each case, the
charter provides that the official “shall be elected, and the duties of that office, and
the compensation therefore, shall continue to be determined in the manner provided
by general law.” This is the same language we deemed inadequate in Coover.
        {¶ 17} The proposed charter for Medina County is different. Article III sets
forth in detail the powers and duties of the board of county commissioners, the
county auditor, the county treasurer, the county prosecuting attorney, the county
engineer, the county recorder, the county sheriff, the clerk of courts, and the county
coroner. The Medina County Board of Elections asserts that the enumerated list of
duties for these offices is “incomplete,” but it fails to identify even one official
power or duty that has been omitted from the charter. However, the amicus brief
from the Ohio Farm Bureau Federation does identify gaps in the charter.
        {¶ 18} R.C. 309.08(A) defines the powers and duties of a county
prosecuting attorney. It requires or permits the county prosecuting attorney to
       inquire into the commission of crimes within the county,
       prosecute, on behalf of the state, all complaints, suits, and controversies in
        which the state is a party (with some exceptions) or that the prosecuting
        attorney is required by law to prosecute,
       in cases of conviction, forthwith cause execution to issue for the fines and
        costs, and faithfully urge collection until it is effected or found to be
        impracticable,




                                           7
                             SUPREME COURT OF OHIO




      pay to the county treasurer all state or county money that comes into the
       prosecuting attorney’s possession, and
      participate in organized-crime-task-force investigations.
The proposed charter for Medina County incorporates all of these duties in Article
III, Section 3.5.3. In addition, Section 3.5.3(1) requires the county prosecuting
attorney to secure a bond, a requirement under R.C. 309.03. And Section 3.5.3(7)
requires the county prosecuting attorney to maintain a delinquent-tax-and-
assessment-collection fund and submit a report regarding use of the money to the
county commissioners, mirroring the requirements in R.C. 321.261(A) and (C).
       {¶ 19} However, as the Farm Bureau points out, the Revised Code includes
duties and powers that do not have counterparts in the proposed charter. Perhaps
the most significant is that by statute, the county prosecuting attorney “shall be the
legal adviser of the board of county commissioners, board of elections, all other
county officers and boards, and all tax-supported public libraries.” R.C. 309.09(A).
In addition to defending those officials and entities in litigation, the prosecuting
attorney must, upon request, provide them with written opinions or instructions “in
matters connected with their official duties.” Id. The proposed charter for Medina
County does not impose this duty upon the county prosecuting attorney, and the
committee has not identified another official to whom these responsibilities have
been transferred.
       {¶ 20} The county prosecuting attorney is also authorized by state statute to
pay a reward to persons who provide drug-related tips to law enforcement out of a
number of different funds. R.C. 309.08(B). The proposed charter for Medina
County contains no equivalent grant of authority.
       {¶ 21} Finally, a county prosecuting attorney has authority under state law
to bring suit on behalf of the state to prevent the misappropriation of county funds
or public money in the hands of the county treasurer. R.C. 309.12. The proposed
charter for Medina County contains no equivalent grant of authority.




                                          8
                                 January Term, 2017




        {¶ 22} The Medina committee invokes a catch-all provision allegedly in
Section 2.1. Section 2.1 of the proposed charter for Athens County states, “When
not prescribed by the Charter or by amendment to this Charter, by local law enacted
by the County Commissioners, or by local law enacted by the people, [all powers
exercised by the people through their county government] shall be exercised in the
manner prescribed by the Constitution of Ohio or by general law.” But that
language does not appear in Section 2.1 of the proposed charter for Medina County.
        {¶ 23} The constitutional language is clear: a county charter must provide
for the exercise of all powers, and the performance of all duties, imposed on
counties and county officers by law. Ohio Constitution, Article X, Section 3. The
proposed charter for Medina County comes close, but it does not satisfy the
requirement. For this reason, the boards did not abuse their discretion when they
invalidated the petitions.
        {¶ 24} Because the boards were justified in finding the petitions invalid, and
because that issue is dispositive, it is unnecessary for us to consider the alternative
justifications offered by the boards for refusing to certify the petitions to the ballot.
And because we hold that the boards had the authority to find these petitions invalid
under pre-H.B. 463 law, we need not address the constitutionality of the statutory
amendments. In re Application of Champaign Wind, L.L.C., 146 Ohio St. 3d 489,
2016-Ohio-1513, 58 N.E.3d 1142, ¶ 48, quoting State ex rel. DeBrosse v. Cool, 87
Ohio St3d 1, 7, 716 N.E.2d 1114 (1999) (“ ‘Courts decide constitutional issues only
when absolutely necessary’ ”).
        {¶ 25} The committees have failed to establish a clear legal duty on the part
of the boards of elections to place the charter petitions on the ballot, and we
therefore deny the petition for a writs of mandamus.
                                                                          Writs denied.
        O’CONNOR, C.J., and FRENCH, J., concur.
        O’DONNELL and KENNEDY, JJ., concur in judgment only.




                                           9
                                   SUPREME COURT OF OHIO




          DEWINE, J., concurs in judgment only, with an opinion.
          FISCHER, J., dissents, with an opinion joined by O’NEILL, J.
                                      _________________
          DEWINE, J., concurring in judgment only.
          {¶ 26} I concur in the majority’s judgment denying the writs of mandamus.
But I find it unnecessary for this court to review the content of the proposed
charters; instead, I would deny the writs because relators have an adequate remedy
at law.
          {¶ 27} Relators ask the court to issue a writ of mandamus to compel their
respective county boards of elections to certify initiative petitions to the November
ballot. It is fundamental that an extraordinary writ of mandamus may be issued
only when a party lacks an adequate remedy at law. See, e.g., State ex rel. Lewis v.
Moser, 72 Ohio St. 3d 25, 28, 647 N.E.2d 155 (1995).
          {¶ 28} Ohio law provides two legal remedies to challenge a board’s refusal
to certify initiative petitions. See R.C. 307.94. The petitioners may file a protest
with the secretary of state pursuant to R.C. 307.95, or they may request that the
board establish the validity or invalidity of the petition before the county common
pleas court. Both procedures provide an expedited timeline for resolution.
          {¶ 29} Here, relators chose to proceed by way of actions in common pleas
court.4 After having been unsuccessful in common pleas court, they appealed to
their respective courts of appeals. The matters have been fully briefed.
          {¶ 30} Relators suggest that the remedy is not adequate because the courts
of appeals might not rule before the deadline for the printing of ballots. But relators
had the choice of two remedies; they chose to pursue an expedited challenge in the



4
 After the initiation of the common pleas court actions, relators sought to file election protests. The
secretary of state declined to rule on the protests on the basis that R.C. 307.94 provides mutually
exclusive avenues for relief and the common pleas courts had already affirmed the decisions of their
respective boards.




                                                  10
                                  January Term, 2017




court of common pleas with its concomitant right of appeal rather than file a protest
with the secretary of state from which they could have sought review in mandamus,
see, e.g., State ex rel. Coover v. Husted, 148 Ohio St. 3d 332, 2016-Ohio-5794, 70
N.E.2d 587, ¶ 3-4. Having chosen their remedy—and having already received one
level of legal review—they can hardly complain about the appeals process that was
part of the remedy they chose.
        {¶ 31} I would hold that the procedures set forth in R.C. 307.94 constitute
an adequate remedy at law and deny the writs on that basis. Relators have already
obtained legal review of the decisions of the boards of elections in common pleas
court. In addition, they have pending appeals. There is no reason to think that those
courts of appeals are not as equipped as this court to decide these matters in an
expeditious fashion. (And I worry that when we fail to enforce the no-adequate-
remedy-at-law requirement, we give lower courts an incentive to delay resolving
these kinds of appeals and to rely on this court to decide election matters.)
        {¶ 32} Because there is an adequate remedy at law, I would deny the request
for writs of mandamus.
                                 _________________
        FISCHER, J., dissenting.
        {¶ 33} In State ex rel. Walker v. Husted, we held that elections officials do
not have the authority “to sit as arbiters of the legality or constitutionality of a ballot
measure’s substantive terms” because that authority is reserved for the judiciary.
144 Ohio St. 3d 361, 2015-Ohio-3749, 43 N.E.3d 419, ¶ 15-16. In Walker, we
adopted the Eighth District’s holding in State ex rel. Schultz v. Cuyahoga Cty. Bd.
of Elections, 50 Ohio App. 2d 1, 361 N.E.2d 477 (8th Dist.1976), that assessing the
content of a proposed charter is procedural in nature. Walker at ¶ 15; see Schultz
at 5-6. In both Walker and State ex rel. Coover v. Husted, 148 Ohio St. 3d 332,
2016-Ohio-5794, 70 N.E.3d 587, we held that elections officials did not abuse their
discretion in determining that proposed county charters did not satisfy the




                                            11
                              SUPREME COURT OF OHIO




requirements of Article X, Section 3 of the Ohio Constitution in that the proposed
county charters did not individually delineate the powers and duties of the county
officers.
         {¶ 34} The case law on this issue, including Walker, is unnecessarily
confusing in that courts have stated that elections officials cannot determine the
“substantive” constitutionality of a proposed county charter but can determine
whether the proposed county charter meets “procedural” constitutional
requirements by, paradoxically, examining the “substance” of the proposed county
charter. Not only are these cases confusing, they conflict with the far more
workable holding in State ex rel. Youngstown v. Mahoning Cty. Bd. of Elections,
144 Ohio St. 3d 239, 2015-Ohio-3761, 41 N.E.3d 1229, ¶ 11 (“An unconstitutional
amendment may be a proper item for referendum or initiative. Such an amendment
becomes void and unenforceable only when declared unconstitutional by a court of
competent jurisdiction. Any other conclusion would authorize a board of elections
to adjudicate a constitutional question and require this court to affirm its decision
even if the court disagreed with the board’s conclusion on the underlying
constitutional question, so long as the board had not abused its discretion”).
Ultimately, the substantive/procedural distinction is without meaning in these
cases.
         {¶ 35} Whether a proposed county charter delineates the powers of the
county officials is, at least arguably, a substantive issue. Indeed, the Medina
County Board of Elections states that the “primary question is whether the
petition’s substantive terms meet the requirements of law.” (Emphasis added.) The
line between what elections officials have the authority to determine (procedural
issues) and what the elections official cannot determine (substantive issues) is so
blurred that it is functionally arbitrary in some cases.
         {¶ 36} I would overrule Walker and Coover because the standard created is
an unworkable standard and I would hold that elections officials do not have




                                          12
                                January Term, 2017




authority to make determinations of constitutionality; that authority is reserved for
the judiciary alone. See Beagle v. Walden, 78 Ohio St. 3d 59, 62, 676 N.E.2d 506
(1997). “ ‘[T]he administration of justice by the judicial branch of the government
cannot be impeded by the other branches of the government in the exercise of their
respective powers.’ ” State v. Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933
N.E.2d 753, ¶ 45, quoting State ex rel. Johnston v. Taulbee, 66 Ohio St. 2d 417, 423
N.E.2d 80 (1981), paragraph one of the syllabus.
       {¶ 37} For these reasons, I would hold that the Medina and Athens County
Boards of Elections exceeded their authority and thereby abused their discretion in
refusing to place the proposed county charters on the ballot. Whether the proposed
county charters are constitutional are decisions for the courts, and as we have
consistently held, those decisions should be made only after the election, if the
measures pass. State ex rel. Cramer v. Brown, 7 Ohio St. 3d 5, 6, 454 N.E.2d 1321
(1983). Accordingly, I would grant the writs.
       O’NEILL, J., concurs in the foregoing opinion.
                               _________________
       Terry J. Lodge, for relators.
       Keller J. Blackburn, Athens County Prosecuting Attorney, and Zachary L.
Saunders, Assistant Prosecuting Attorney, for Athens County respondents.
       S. Forrest Thompson, Medina County Prosecuting Attorney, and Michael
K. Lyons, Assistant Prosecuting Attorney, for Medina County respondents.
       Porter, Wright, Morris, & Arthur, L.L.P., and L. Bradfield Hughes, in
support of respondents, for amici curiae Affiliated Construction Trades Ohio
Foundation, the Ohio Chamber of Commerce, the National Association of Royalty
Owners, and the American Petroleum Institute.
       Chad A. Endsley, Leah F. Curtis, and Amy M. Milam, in support of
respondents, for amicus curiae Ohio Farm Bureau Federation.
                               _________________




                                         13